United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 3, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40464
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID LEE BROWN,

                                    Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-320-1
                       --------------------


Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     David Lee Brown appeals from his guilty-plea conviction for

being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1).   Relying on our decision in United States v.

Emerson, 270 F.3d 203 (5th Cir. 2001), cert. denied, 536 U.S. 907

(2002), that the Second Amendment affords individuals a protected

right to bear arms, Brown argues that 18 U.S.C. § 922(g)(1) is

not narrowly tailored in light of the interplay of the Second

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-40464
                                  -2-

Amendment and the regulation of interstate commerce under the

Commerce Clause, is overly broad in its reach given the

legislative history of its intent, and unevenly burdens a

fundamental right in violation of equal protection by relying on

inconsistent state law definitions.

     Because Brown did not make the above arguments in the

district court either at rearraignment or at sentencing, our

review is for plain error.    See United States v. Munoz, 150 F.3d
401, 419 (5th Cir. 1998); United States v. Krout, 66 F.3d 1420,

1434 (5th Cir. 1995).   We specifically recognized in Emerson that

“it is clear that felons, infants, and those of unsound mind may

be prohibited from possessing firearms.”    Emerson, 270 F.3d at

261 (emphasis added).   In light of this recognition, we conclude

that Brown has failed to demonstrate plain error.    See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc).

     Relying on the Supreme Court’s decisions in Jones v. United

States, 529 U.S. 848 (2000), United States v. Morrison, 529 U.S.
598 (2000), and United States v. Lopez, 514 U.S. 549 (1995),

Brown also argues that 18 U.S.C. § 922(g)(1) is an

unconstitutional exercise of Congress’s Commerce Clause power

because the regulated activity does not substantially affect

interstate commerce.    Alternatively, he argues that the factual

basis for his plea was insufficient because the evidence

established only that the firearm had traveled across state lines
                           No. 03-40464
                                -3-

at some unspecified point in the past.    Brown raises these

arguments solely to preserve them for possible Supreme Court

review.   As he acknowledges, they are foreclosed by existing

Fifth Circuit precedent.   See United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001).

     AFFIRMED.